DETAILED ACTION
An2022$$$Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention group II, claims 10-36, in the reply filed on 08/25/2022 is acknowledged.
Applicants cancel non-elected invention group 1, claims 1-9.
Claims 10-36 are pending and under examination.

Priority
	Acknowledge is made for priority claiming from US provisional application 63/067,982, filed on 08/20/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/08/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 reciting 2% -10% w/w lidocaine and claim 16 depends on claim 10 reciting lidocaine HCl, and it is unclear whether 2% -10% w/w lidocaine in claim 16 is additional active ingredient. Thus, the scope and boundary of claim 16 is unclear, this is indefinite, 
Claim 23 reciting 5% w/w lidocaine HCl and claim 23 depends on claim 22 reciting lidocaine, and it is unclear whether 5% w/w lidocaine HCl in claim 23 is additional active ingredient. Thus, the scope and boundary of claim 23 is unclear, this is indefinite, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-36 are rejected under 35 U.S.C. 103 as being unpatentable over Waugh et al. (US20190105261).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Waugh et al.  teaches Compositions for topical delivery of an active agent and
methods for using such compositions are described herein. Compositions include one or more active agents and about 0.001 wt. % to about 10 wt. % of a extracellular matrix
component having average molecular weight of about 2,000 daltons to about 20,000 daltons (abstract). The administration of a compound includes pharmaceutical acceptable salt such as hydrochloride salt (page 3, [0045; page 4, [0054]]). In various embodiment, the active agent may be one or more of ketamine, gabapentin, piroxicam, clonidine, nifedipine, lidocaine, baclofen, amitriptyline, cyclobenzaprine or their combination (page 9-14, [0092]). In one embodiment, ketamine is administrated as hydrochloride salt (page 95, [0095]) and lidocaine is administered as hydrochloride salt (page 24, [0154]). The composition further includes one of more carriers such as emulsifier, humectants and preservatives (page 22, [0138]). The compositions of embodiments described above may enhance the strength of known topical active agent
thereby reducing the necessary dosage required to achieve a therapeutically effective amount. For example, in some embodiments, the strength of a composition containing an active agent may be from about 0.1 to about 25% (page 33, [0229]; page 52, claims 1 and 5).  The composition is for treating various condition such as diabetic neuropathy (page 29, [0190]) and applied for one or more times each day (page 34, [0238]). This teaches applicant’s claim 21 and 28.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Waugh et al.  is that Waugh et al.   do not expressly teach claimed invention in one embodiment. 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the instant invention.
Waugh et al. teaches a topical composition comprising a combination active agents of  ketamine, gabapentin, piroxicam, clonidine, nifedipine, lidocaine, baclofen, amitriptyline, cyclobenzaprine with each active agent from 0.001 to 10%, and further comprises emulsifier, humectants and preservatives. Since Waugh et al. teaches the active agent can be administered as hydrochloride salt, both ketamine and lidocaine can be administered as hydrochloride salt, it is obvious to have a topical composition comprising a combination active agents of  ketamine HCl, gabapentin, piroxicam, clonidine HCl, nifedipine, lidocaine (or HCl salt), baclofen, amitriptyline, cyclobenzaprine with each active agent from about 0.1 to about 25%, and further comprises emulsifier, humectants and preservatives.
Regarding “the treatment of peripheral neuropathy” in claims 20-21 and 27-28, this is considered as intended use that is no limiting. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613